The court being of the opinion that the ruling at folio 543 of the record was error, and that the verdict acquitting the defendant of the charge of adultery was against the weight of the evidence, the interlocutory judgment and order are, therefore, reversed on the law and the facts, and a new trial granted, with costs to the appellant to abide the event. All concurred, except Woodward, J., who is of the opinion that the verdict in favor of the defendant was not against the weight of the evidence. The court disapproves of the finding that the defendant is not guilty of adultery.